Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because these claims are directed to computer readable media, the broadest reasonable interpretation of which includes forms of transitory propagating signals per se. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)(transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0216728 A1 to Logan et al. (hereinafter 'Logan').
Re claim 1, Logan discloses a method for interacting with a playset (Abstract, an augmented reality game is provided that incorporates real objects in a real environment that are manipulated by a player while a computer simulates action related thereto. The player can manipulate the game objects and the physical environment. [0089]-[0094] describes an augmented toy soldier playset augmented reality interaction wherein moving physical soldiers will cause running animations as they move to new locations, and during a battle they will appear to come to life through augmented reality and artificial intelligence. And [0137]-[0141] describes a dollhouse playset mode in which an augmented reality camera recognizes physical rooms and physical dolls within them in a physical dollhouse using a smartphone app. Stories related to the dolls can then be played on the electronic device.) the method comprising:
acquiring, using a sensor on a mobile device, data corresponding to the playset 
[0036]-[0037] describes that the computer of the invention of the disclosure which provides augmented reality playset gaming based on a camera capturing real-world scenes comprising play pieces could be ‘a table or a smart-phone with at least one camera capable of capturing video with reasonable resolution […] Alternatively, the player could use a complex augmented reality device such as a HOLOLENS or OCULUS RIFT’. [0046]-[0047] describes the game software and camera being used to acquire measurements of the physical game-space and to recreate physics-based digital recreations thereof, and to use depth sensing to create depth maps and mesh scans to collect object textures and measurements. The space the player occupies will also be determined and marked.
Focusing on the augmented reality ‘Dollhouse’ embodiment described in [0137]-[0141], here it is described that:
In [0138], ‘The doll house iteration of the augmented reality game utilizes the Augmented Reality device camera and processor to perform object recognition on the dollhouse's various rooms and the dolls within it. Any classic cutaway dollhouse could be used, as long as the camera can view the rooms, but a specially designed dollhouse could communicate with the smartphone app to add additional levels of interactivity.’
And in [0140], ‘The focus of the augmented reality dollhouse game is the interaction of dolls with an electronic device. The device will view the dolls through some form of camera, and their positions would be processed and a story would then be generated.’)
selecting a virtual presentation to display on the mobile device based on the data [0046]-[0047] describes the game software and camera being used to acquire measurements of the physical game-space and objects occupying it, and to recreate physics-based digital recreations thereof for the purpose of a simulation. 
[0055]-[0060] describes a ‘load-in phase’ which is used to recreate physical objects into digital representations through software. 
[0059] describes that, ‘the experiences generated by the software can be created, and digital positioning in the simulation scenes will still directly correspond with real-world positions. To explain further, the transform (position, rotation and scale) of every object as generated in the digital space will be preserved. The software tracks the location where objects are placed at the ground level and anchors the digital version into correlating positions. The software essentially recreates the physical objects and re-textures from the base physical geometry. The software will use algorithms to determine the perspective and layout of objects in terms of characterizing the object as portrait, landscape or cube-based primitive.’ 
For the dollhouse embodiment, [0140] describes that, ‘The device will view the dolls through some form of camera, and their positions would be processed and a story would then be generated. Then the dolls would come to life on any TV, iPad, iPhone, Kindle, etc. that is connected.’ and 
displaying, on the display, the virtual presentation while the mobile device is mounted with the playset (regarding the claimed mounting, ‘[0037] describes that ‘When using a smartphone, the player could use a 3D cardboard cell phone holder such as a Google Cardboard device.’) wherein the virtual presentation comprises virtual content corresponding to at least one of an interior of the playset and a first physical object (
[0139] describes, regarding the augmented reality dollhouse embodiment of the invention that, ‘Based on the setting, and the characters present (determined by the Augmented Reality device) the device would then randomly generate a story to be visualized to the user. The story could be played out using a short video generated using the device's processor or a vocal piece using either computer generated vocals or extensive vocal recording […]
[0140] describes that, The focus of the augmented reality dollhouse gameis the interaction of dolls with an electronic device. The device will view the dolls through some form of camera, and their positions would be processed and a story would then be generated. Then the dolls would come to life on any TV, iPad, iPhone, Kindle, etc. that is connected. The dolls could be microchipped, or have their positions determined using object recognition technology. After they are scanned, the dolls can be customized by changing clothing or being denoted with user-chosen names. […] if there were three dolls, one was denoted as an acquaintance, one was denoted as the mother, and one was denoted as the daughter. The mother could act out in a
stereotypical (or non-stereotypical) motherly way while the other two characters might be watching TV or playing outsides. [sic] When that scene is finished playing out the player can save the setup to help set it up like that again at a later date, and, could also save the "story" or what happened during that day.’ (emphasis added)
Re claims 2, 12, and 17, refer to [0138] which describes ‘sounds and lights in the dollhouse reacting to story elements’ in augmented reality and [0140] which describes dolls inside the dollhouse being given augmented reality storylines dependent on their identities. As noted in [0138], the camera of the mobile device must have a view of the rooms inside the dollhouse, and/or it could receive additional data from a specially configured dollhouse that can communicate information to the smartphone app.
Re claims 3-4, 12, and 18, The disclosure of Logan describes many different embodiments that comprise different genres of augmented reality presentations depending on the type of physical objects used in playsets – a battlefield presentation when physical toy soldiers are used, and a dollhouse presentation when physical dolls and a physical dollhouse are used, see [0100], [0106], fighting in real-time and turn-based fighting presentations for A/R toy soldier embodiments, [0116] and [0118], comic book and cartoon battle modes for toy soldier embodiments, and [0136], a doll house (and fire fighter) modes for corresponding playsets. [0142]-[019] additionally describes fire truck, city management/construction, tanks/ships, and truck modes wherein each of these modes involves corresponding A/R presentations based on appropriate types of physical playing objects. 
Re claim 5, [0059] describes that, ‘the experiences generated by the software can be created, and digital positioning in the simulation scenes will still directly correspond with real-world positions. To explain further, the transform (position, rotation and scale) of every object as generated in the digital space will be preserved. The software tracks the location where objects are placed at the ground level and anchors the digital version into correlating positions. The software essentially recreates the physical objects and re-textures from the base physical geometry.
Re claims 6, 15, and 20, for the dollhouse embodiment, [0140] describes virtual presentations for two or more dolls.
Re claims 7, 14, and 19, [0045] describes that, ‘the game map would be considered to be all the space which is visible through the user device (with or without rotating) while the player is in the center of the room.’ and [0047] describes mapping the physical environment from the perspective of the user’s camera to a virtual environment, wherein, ‘Through the software, the space the player occupies will be marked in some way to designate it as the useable game map.’
Re claims 8-9, As noted in [0138], the camera of the mobile device must have a view of the rooms inside the dollhouse, and/or it could receive additional data from a specially configured dollhouse that can communicate information to the smartphone app. And the features identified in the dollhouse embodiment can comprise ‘lights in the dollhouse’, ‘rooms’, and [0140] describes the identification of dolls having particular identities and profiles based on chip recognition or object recognition technology, for example, three dolls where one is an acquaintance, one is the child and one is the mother.
Re claims 11, 16, refer to the rejection of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715